DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 06/24/2022 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.

Status of the Claims
Claims 1-20 are pending. 
Claims 11-16 are withdrawn from consideration. 
Claims 1-9, 17-20 are rejected. 
Claim 10 is objected. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “linear actuating device” of Claim 7 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites, “the second pair of shafts is fixed”, which should be –the second pair of shafts are fixed--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (CN 101537621).
Regarding the following claims, Fan discloses: 
1. (Original) A head mechanism comprising: a base (7) connectable to a body of a robot; a mounting member (8) arranged above the base; a connecting member (4) rotatably connected to the base and the mounting member, the connecting member (4), together with the mounting member (8), rotatable relative to the base (7) about a first axis (e.g., axis of 2), the mounting member (8) rotatable relative to the connecting member (4) about a second axis (e.g., axis of 1), wherein the first axis and the second axis extend in different directions (fig. 3); and two first actuating mechanisms (e.g., 5A, 5C) fixed to the base (7), the two first actuating mechanisms (e.g., 5A, 5C) configured to drive the mounting member (8) to rotate with respect to the base (7).  

    PNG
    media_image1.png
    789
    555
    media_image1.png
    Greyscale

7. (Original) The head mechanism of claim 1, wherein each first actuating mechanism comprises a linear actuating device (either of 5 or 6) that is configured to drive the mounting member (8) to rotate with respect to the base (7), the linear actuating devices are located at a same side of the second axis (e.g., all below).  
17. (Original) The head mechanism of claim 1, wherein the base (7) defines a receiving chamber (fig. 2 shows portion of 7 configured to receive each of 5), and the first actuating mechanisms (5) are partly received in the receiving chamber (fig. 2).  
18. (Original) A robot comprising a head mechanism, the head mechanism comprising: a base (7) connectable to a body of a robot; a mounting member (8) arranged above the base; a connecting member (4) rotatably connected to the base and the mounting member, the connecting member (4), together with the mounting member (8), rotatable relative to the base about a first axis (e.g., axis of 1), the mounting member (8) rotatable relative to the connecting member (4) about a second axis (e.g., axis of 2), wherein the first axis and the second axis extend in different directions (fig. 3); and two first actuating mechanisms (e.g., 5A, 5C) fixed to the base (7), the two first actuating mechanisms (e.g., 5A, 5C) configured to drive the mounting member (8) to rotate with respect to the base (7).  

Claims 1, 6-9 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (CN 103831828).
Regarding the following claims, Lam discloses: 
1. (Original) A head mechanism comprising: a base (200) connectable to a body of a robot; a mounting member (100) arranged above the base; a connecting member (300) rotatably connected to the base and the mounting member, the connecting member (300), together with the mounting member (100), rotatable relative to the base (200) about a first axis (fig. 7), the mounting member (100) rotatable relative to the connecting member (300) about a second axis (fig. 6), wherein the first axis and the second axis extend in different directions (figs. 6-7); and two first actuating mechanisms (400) fixed to the base (200), the two first actuating mechanisms (400) configured to drive the mounting member (100) to rotate with respect to the base (200).  

    PNG
    media_image2.png
    652
    552
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    629
    496
    media_image3.png
    Greyscale

6. (Original) The head mechanism of claim 2, wherein each first actuating mechanism further comprises two spherical plain bearings (4, 6) that are configured to connect the first linkage member (3) toApplication No. 16/941,579to the second linkage member (5), and connect the mounting member (9, via 8) to the second linkage member (5).  
7. (Original) The head mechanism of claim 1, wherein each first actuating mechanism (400) comprises a linear actuating device (410) that is configured to drive the mounting member (100) to rotate with respect to the base (200), the linear actuating devices are located at a same side of the second axis.  
8. (Original) The head mechanism of claim 1, wherein the connecting member (300) comprises a main body defining a hollow space (space of universal joint), a first pair of shafts (shafts of lower portion of universal joint), and a second pair of shafts (shafts of upper portion of universal joint), the base (200) comprises a support member (portion of 200 where 300 connects), the main body is rotatably connected to the support member through the first pair of shafts, the mounting member (100) comprises two arms (arms of universal joint) that are spaced apart from each other, the two arms are partly received in the hollow space of the main body and rotatably connected to the main body through the second pair of shafts.  
9. (Original) The head mechanism of claim 8, wherein the second pair of shafts (shafts of upper portion of universal joint) is fixed to and protrudes from an inner surface of the hollow space, ends of the first pair of shafts (shafts of lower portion of universal joint) are fixed to the main body.  
17. (Original) The head mechanism of claim 1, wherein the base (200) defines a receiving chamber (600), and the first actuating mechanisms (400) are partly received in the receiving chamber.  
18. (Original) A robot comprising a head mechanism, the head mechanism comprising: a base (200) connectable to a body of a robot; a mounting member (100) arranged above the base; a connecting member (300) rotatably connected to the base and the mounting member, the connecting member (300), together with the mounting member (100), rotatable relative to the base (200) about a first axis (fig. 7), the mounting member (100) rotatable relative to the connecting member (300) about a second axis (fig. 6), wherein the first axis and the second axis extend in different directions (figs. 6-7); and two first actuating mechanisms (400) fixed to the base, the two first actuating mechanisms (400) configured to drive the mounting member (100) to rotate with respect to the base (200).  
19. (Original) A humanoid robot comprising: a head (fig. 2); a body (fig. 2); a head mechanism configured to connect the head to the body, the head mechanism comprising: a base (200) fixed to the body; a mounting member (100) arranged above the base; a connecting member (300) configured to connect the mounting member to the base, the connecting member (300), together with the mounting member (100), rotatable relative to the base (200) about a first axis (fig. 7), the mounting member (100) rotatable relative to the connecting member (300) about a second axis (fig. 6), wherein the first axis and the second axis extend in different directions (figs. 6-7); and two first actuating mechanisms (400) fixed to the base (200), the two first actuating mechanisms (400) configured to actuate rotational movement of the mounting member (100) about the first axis and the second axis (figs. 6-7).  

Claims 1-3, 6, 8-9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (CN 103273493).
Regarding the following claims, Gao discloses: 
1. (Original) A head mechanism comprising: a base (11) connectable to a body of a robot; a mounting member (9) arranged above the base; a connecting member (8) rotatably connected to the base (via 3, 5) and the mounting member (via 7), the connecting member (8), together with the mounting member (9), rotatable relative to the base (11) about a first axis, the mounting member (9) rotatable relative to the connecting member (8) about a second axis, wherein the first axis and the second axis extend in different directions; and two first actuating mechanisms (2, 3, 5) fixed to the base (11), the two first actuating mechanisms (2, 3, 5) configured to drive the mounting member to rotate with respect to the base.  

    PNG
    media_image4.png
    601
    529
    media_image4.png
    Greyscale

2. (Original) The head mechanism of claim 1, wherein each first actuating mechanism (2, 3, 5) comprises a first rotary actuating device (2), a first linkage member (3) that is connected to the first rotary actuating device and configured to rotate when the first rotary actuating device is in operation, a second linkage member (5) having two opposite ends that are rotatably connected to the first linkage member (3) and the mounting member (9, via 6), the second linkage member (5) is rotatable with respect to each of the first linkage member (3) and the mounting member (9) about a first axis of rotation and a second axis of rotation, and the second linkage members (5) of the two first actuating mechanisms are located at a same side of the second axis.  
3. (Original) The head mechanism of claim 2, wherein the first rotary actuating devices (2) of the two first actuating mechanisms are fixed to the base (11), and the first linkage members (3) of the two first actuating mechanisms face each other and are spaced apart from each other.  
6. (Original) The head mechanism of claim 2, wherein each first actuating mechanism further comprises two spherical plain bearings (4, 6) that are configured to connect the first linkage member (3) toApplication No. 16/941,579to the second linkage member (5), and connect the mounting member (9, via 8) to the second linkage member (5).  
8. (Original) The head mechanism of claim 1, wherein the connecting member (8) comprises a main body defining a hollow space (space between 8 and 1), a first pair of shafts (6), and a second pair of shafts (two shafts of joint 10), the base (11) comprises a support member (face around 3), the main body is rotatably connected to the support member through the first pair of shafts (6), the mounting member (9) comprises two arms (two shafts of joint 10) that are spaced apart from each other, the two arms are partly received in the hollow space of the main body and rotatably connected to the main body through the second pair of shafts.  
9. (Original) The head mechanism of claim 8, wherein the second pair of shafts (two shafts of 10) is fixed to and protrudes from an inner surface of the hollow space, ends of the first pair of shafts (6) are fixed to the main body.  
17. (Original) The head mechanism of claim 1, wherein the base (11) defines a receiving chamber (between 1 and 11), and the first actuating mechanisms (2) are partly received in the receiving chamber.  
18. (Original) A robot comprising a head mechanism, the head mechanism comprising: a base (11) connectable to a body of a robot; a mounting member (9) arranged above the base; a connecting member (8) rotatably connected to the base and the mounting member, the connecting member, together with the mounting member, rotatable relative to the base about a first axis, the mounting member rotatable relative to the connecting member about a second axis, wherein the first axis and the second axis extend in different directions; and two first actuating mechanisms (2, 3, 5) fixed to the base, the two first actuating mechanisms configured to drive the mounting member to rotate with respect to the base.  
19. (Original) A humanoid robot comprising: a head (9); a body (connected to 11); a head mechanism configured to connect the head to the body, the head mechanism comprising: a base (11) fixed to the body; a mounting member (flange of 9) arranged above the base; a connecting member (8) configured to connect the mounting member to the base, the connecting member, together with the mounting member, rotatable relative to the base about a first axis, the mounting member rotatable relative to the connecting member about a second axis, wherein the first axis and the second axis extend in different directions; and two first actuating mechanisms (2, 3, 5) fixed to the base, the two first actuating mechanisms configured to actuate rotational movement of the mounting member about the first axis and the second axis.  
20. (Original) The humanoid robot of claim 19, wherein each first actuating mechanism (2, 3, 5) comprises a first rotary actuating device, a first linkage member that is connected to the first rotary actuating device and configured to rotate when the first rotary actuating device is in operation, a second linkage member having two opposite ends that are rotatably connected to the first linkage member and the mounting member, the second linkage member is rotatable with respect to each of the first linkage member and the mounting member about a first axis of rotation and a second axis of rotation, and the second linkage members of the two first actuating mechanisms are located at a same side of the second axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 103273493), in view of Hun et al. (KR 20090118542).
Regarding claim 4, Goa discloses the head mechanism of claim 2, but does not disclose further comprising a first speed reducer connected between the first rotary actuating device (2) and the first linkage member (3) of each first actuating mechanism.  
Hun teaches a speed reducer (631-633) connected between a rotary actuating device (630) and a first actuating mechanism (621). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use a speed reduction mechanism, such as taught by Hun, between the first rotary actuating device and the first linkage member as disclosed by Gao, for the expected advantage of increasing the output torque of the drive mechanism. 

    PNG
    media_image5.png
    633
    659
    media_image5.png
    Greyscale

	Regarding claim 5, the combination of Gao and Hun suggests the head mechanism of claim 4, wherein the first linkage member (3) comprises a plate (end portion of 3 farthest from 6), a bar (cylindrical portion of 3 closest to 6) spaced from the plate, and a connecting portion (portion of 3 between the mapped end plate and cylinder) connected to the plate and the bar, the plate is connected to (the scope of “connected to” includes both directly and indirectly connected) the first speed reducer, the bar is connected to the second linkage member. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bai (CN 107030728) shows articulated linkages 6-8 and a joint 5. 

    PNG
    media_image6.png
    921
    552
    media_image6.png
    Greyscale

Wang (CN 209007541) shows linkages 22, 23 and 10, 11 which allow the mechanism to rotate. 

    PNG
    media_image7.png
    560
    576
    media_image7.png
    Greyscale

Yamazaki (JP 2007160482) shows a head 10, body 2a, and joint including 6, 7 with arms 5. 

    PNG
    media_image8.png
    544
    554
    media_image8.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658